DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	How the surface of the force-bearing part (2) is detachably fixed to the force-bearing part?  The surface is the force-bearing part.  Does the applicant’s representative is trying to say that the net-shaped hard shell (that is part of the force-bearing part) is detachably fixed to the femoral stem (1)?  Correction or clarification is required.
	Regarding claim 9, the Examiner is not clear what the Applicant representative is trying to say with this claim.  What does the Applicant’s representative means that: “the bolt… can be installed on the femoral stem (1) again after rotating 180 degrees around its own axis?  Does the connection between the bolt and the femoral stem comprises a special attaching configuration, that requires a 180-degree movement between the two elements?  Correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claim 1, lines 5-6, the applicant positively recites part of a human, i.e. “can be combined with a cortex on greater trochanter…”.  In order to overcome the rejection, the applicant’s representative must use a language similar to the following: “wherein the femoral stem is capable to be in contact with the inner side of the cortex of the greater trochanter.
A claim directed to or including within its scope a human is not considered to be patentable subject matter and is prohibited by the Constitution.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frey et al US Patent 5,133,767.
	Frey et al discloses a bionic artificial hip joint (1), the hip joint includes a femoral stem (3), a convex force-bearing part (4), a reserved space (5), a hole (6) communicating with the reserved space.  The force bearing part is a net-shaped hard shell mesh.  The shell is capable of detachably fixed to the femoral stem.
	Regarding claim 6, the examiner interpreted the support ridge as the inner surface of element 1 (flat surface) that is inside the hard mesh (4) shown in Figure 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al US Patent 5,133,767 in view of Frey et al US Patent 5,133,767 in view of Gerbec et al US Patent Pub. 2004/0117024A1.
Frey et al discloses the invention substantially as claimed.  However, Frey et al does not disclose a modular implant capable of having different part capable of being attach to different part of the body and different sizes and shapes. 
Gerbec discloses a modular implant having different parts for different joint and different stems with different articulating joints for the purpose of fitting different patient’s sizes and shapes.
It would have been obvious to one ordinary skill in the art at the time the invention was made to modify the Frey et al reference with the modular configuration of the Gerbec et al reference in order to have an implant capable of being used in different joints and different patients gender and/or ethnicity. 
Regarding claim 7, see Figure 1 of the Frey et al reference.
Regarding claims 7 & 8, see Figure 5 disclosing a modular spherical head and a modular connection between multiple bolts (flat and curved bolts) and multiple femoral stems (30).
Regarding 9 (as best the Examiner understand the claim), the bolts shown in Figure 5 are capable of being installed on the femoral stem after a 180 degrees around its own axis.
Regarding claim 10, see Fig. 5 showing element 42 as a taper protrusion used to connect through a slot hole (24), see Fig. 6.  Regarding the word “waist-shaped”, the Examiner interpreted this shape as a circular shape.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        2/25/22